Filed 8/12/15 People v. Azadrad CA2/2
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.



              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                  DIVISION TWO


THE PEOPLE,                                                           B259163

         Plaintiff and Respondent,                                    (Los Angeles County
                                                                      Super. Ct. No. LA074251)
         v.

MOHAMMAD AZADRAD,

         Defendant and Appellant.


THE COURT:*
         Defendant and appellant Mohammad Azadrad (defendant) appeals the denial of
his postjudgment motion to withdraw his plea. His appointed counsel filed a brief
pursuant to People v. Wende (1979) 25 Cal.3d 436 (Wende), raising no issues. After we
notified defendant of his counsel’s brief and gave him leave to file his own brief or letter
stating any grounds or argument he might wish to have considered, defendant submitted a
letter and a declaration which we have reviewed along with the entire record. Finding no
abuse of discretion or other arguable issues, we affirm the judgment.
         An amended information filed in July 2013 charged defendant with the following
three felonies: count 1, petty theft with prior theft convictions, in violation of Penal Code
section 666, subdivision (b); count 2, possession of methamphetamine in violation of


*        BOREN, P.J., CHAVEZ, J., HOFFSTADT, J.
Health and Safety Code section 11377, subdivision (a); and count 3, robbery, in violation
of Penal Code section 211. The information further alleged that defendant had suffered a
prior serious or violent felony conviction, within the meaning of the “Three Strikes” law,
Penal Code sections 1170.12, subdivision (b), and 667, subdivisions (b)-(j), and had
served a prior prison term as defined in Penal Code section 667.5, subdivision (b).
       On October 7, 2013, defendant appeared for a probation violation hearing in
Los Angeles Superior Court case Nos. LA071619 and LA069643, and for trial in the
current case. At the start of the probation hearing, defendant complained that his Farsi
interpreter did not translate properly in a previous proceeding and did not tell the court
about his heart condition or high blood pressure. Defendant asked to proceed without an
interpreter, telling the court he understood English “a little bit” and would ask the court
for an explanation if he did not understand something. The trial court found the
interpreter was court-appointed and certified in Farsi, and denied the request. After the
court found defendant in violation of probation, defendant asked to have appointed
counsel relieved and a continuance to give him time to retain private counsel. Defendant
explained that his wife had spoken to an attorney, but the attorney would not appear
without payment. The trial court determined that it was defendant’s intent to delay
sentencing, so denied the request and sentenced defendant to the previously suspended
terms.1
       The prosecution then offered defendant a sentence of four years on the open case
if defendant would plead to second degree robbery and admit the prior strike. The trial
court confirmed that the term would run concurrently with the terms imposed under case
Nos. LA069643 and LA071619, and defendant would receive custody credit of 149 days.
Defendant asked the court for a two-week continuance to retain private counsel. The trial
court denied the request as untimely, noting that defendant had not named an attorney
willing to represent him and had previously claimed he did not have the funds to hire
private counsel.

1    We affirmed the judgments in an unpublished opinion in case No. B252219,
November 26, 2014.

                                              2
       After some discussion of the offer and a renewed request for a continuance,
defendant told the court that he felt he had no choice but to accept the offer. The court
made clear to defendant that he had the choice of going to trial the next day or taking the
offer, and that his plea would not be accepted unless defendant entered it freely and
voluntarily. Defendant responded that he accepted the offer freely and voluntarily, that
he understood each of his rights as explained by the court, as well as the consequences of
his plea, and that he waived each of his rights. Defendant pled no contest to count 3,
admitted the prior strike, and was sentenced in accordance with the plea agreement to two
years, doubled as a second strike for a total concurrent term of four years in prison, with
total custody credit of 149 days. The trial court also imposed mandatory fines and fees
and dismissed the remaining counts and allegations.
       Defendant thereafter filed a motion to withdraw the no-contest plea on the ground
that he had not completely understood the proceedings due to his inability to
communicate properly with his interpreter. Defendant testified at the hearing on the
motion on January 17, 2014, assisted by retained counsel and a different Farsi interpreter.
Defendant testified that his prior attorney did not return his calls, obtain certain evidence,
or explain what a strike was, and that the interpreter would not translate his questions to
defense counsel. Defendant claimed that the interpreter made things up and had
previously told a friend that she would arrange with the District Attorney to have the
friend’s case dismissed in exchange for payment. Defendant admitted that during the
court appearance at which he pled no contest he could understand well enough to know
the interpreter was not translating properly, but he did not so inform the court. The trial
court heard the argument of counsel, found defendant was not credible and denied the
motion.
       Defendant filed a notice of appeal on October 20, 2014, and obtained a certificate
of probable cause from the trial court after this court granted defendant’s application for
relief from default. In his letter, defendant contends that he did not understand the
interpreter or the plea agreement. In his declaration, defendant adds the following factual
assertions: defense counsel did not adequately investigate exculpatory evidence


                                              3
regarding his probation violation; the trial court used undue influence to pressure him
into changing his plea in this case; he did not understand the plea agreement; the Farsi
interpreter engaged in “character assassination” which included saying that defendant
was “not a good person”; and defective interpretation in earlier proceedings rendered his
plea not truly voluntary.
       The denial of defendant’s motion to withdraw his plea was a matter within the trial
court’s discretion, and we must defer to the court’s factual findings, including the court’s
finding that defendant was not credible, so long as they are supported by substantial
evidence. (People v. Fairbank (1997) 16 Cal.4th 1223, 1254.) Further, we review any
discretionary ruling as of “the time it was made, . . . and not by reference to evidence
produced at a later date.” (People v. Welch (1999) 20 Cal.4th 701, 739.) Thus, we have
not considered any new facts presented in defendant’s declaration or letter. Upon review
of defendant’s letter, declaration, the authorities cited by defendant, and the entire record,
we find the trial court’s findings are supported by substantial evidence and that defendant
has not demonstrated an abuse of discretion.
       We are satisfied that appellant’s attorney has fully complied with her
responsibilities and that no arguable issue exists. We conclude that defendant has, by
virtue of counsel’s compliance with the Wende procedure and our review of the record,
received adequate and effective appellate review of the order denying his motion to
withdraw the plea entered in this case. (Smith v. Robbins (2000) 528 U.S. 259, 278;
People v. Kelly (2006) 40 Cal.4th 106, 123-124.)
       The court’s order denying defendant’s motion to withdraw plea is affirmed.
       NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS.




                                               4